t c memo united_states tax_court isidra elizabeth espinoza petitioner v commissioner of internal revenue respondent docket no filed date isidra elizabeth espinoza pro_se brooke s laurie for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioner may pursuant to sec_104 exclude settlement proceeds from her gross_income and whether petitioner is liable for an accuracy-related_penalty under sec_6662 all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time she filed her petition petitioner worked for the texas department of human services from to during the course of her employment petitioner suffered from emotional distress and incurred various medical_expenses petitioner commenced a suit against the texas department of human services in the district_court of hidalgo county texas alleging that she was subject_to illegal discrimination based on her gender religion and national origin as well as retaliation as the suit dragged on petitioner’s husband manuel espinoza discussed with petitioner’s counsel jesus villalobos a personal injury attorney the possibility of settling with the texas health and human services commission the successor agency to the texas department of human services mr espinoza calculated the total cost of petitioner’s medical bills to be dollar_figure and offered to settle with the texas health and human services commission for that amount villalobos represented to mr espinoza that the settlement amount would not be taxable so there was no need to increase the settlement amount to account for federal_income_tax between date and date petitioner and the texas health and human services commission executed a release and settlement agreement the agreement stated this agreement or any_action taken pursuant to this agreement shall not constitute an admission of liability by any party and all liability is expressly denied this agreement is entered into to resolve and settle all differences disputes and controversies between the parties to compromise and settle doubtful and disputed claims to avoid further litigation and to facilitate peace this agreement specifically does not represent an admission by any party of the merit or lack of merit of the claims made by the plaintiff against the defendant nor shall this agreement or any actions taken pursuant to this agreement be admissible in any proceeding for the purpose of showing the merit or lack of merit of those claims in full and final settlement and compromise of all claims but without admitting liability therefore sic defendant agrees to pay espinoza a total amount of fifty thousand dollars dollar_figure the parties will pay their own costs the settlement agreement does not identify any reasons for the settlement payment other than those listed in the first paragraph nor does the settlement agreement dictate how the money is to be spent notwithstanding petitioner believed that the settlement proceeds were reimbursement for all of her medical costs incurred as a result of the discrimination petitioner received the dollar_figure settlement in along with a form 1099-misc miscellaneous income from the health and human services commission on date the internal_revenue_service received petitioner’s form_1040 u s individual_income_tax_return for which petitioner submitted using the status of married_filing_separately petitioner’s form_1040 was prepared by a paid return preparer petitioner and her husband told the return preparer that the settlement proceeds were paid to compensate petitioner for medical costs as a result of her medical_condition the return preparer did not include the settlement proceeds in petitioner’s gross_income the settlement proceeds opinion the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 515_us_323 504_us_229 absent an exception by another statutory provision settlement proceeds must be included in gross_income commissioner v schleier supra united_states v burke supra sec_104 excepts from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness although emotional distress is not treated as a physical injury or physical sickness the cost of medical_care attributable to emotional distress is sec_104 flush language see stadnyk v commissioner tcmemo_2008_289 affd without published opinion no 6th cir date to justify exclusion from income under sec_104 petitioner must show that her settlement proceeds were in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir affg tcmemo_2005_250 105_tc_396 affd 121_f3d_393 8th cir sec_1_104-1 income_tax regs the nature of the settlement is a question of fact green v commissioner supra pincite ultimately the character of the payment hinges on the payor’s dominant reason for making the payment id pincite we first look to the language of the agreement itself for indicia of purpose id pincite where the agreement does not mention purpose the court may look at other facts that reveal the payor’s intent such as the amount_paid the evidence adduced at trial and the factual circumstances that led to the agreement id we recognize that green and bagley were decided under sec_104 before it was amended in however their holding regarding the characterization of settlement proceeds in lieu of damages remains good law see save v commissioner tcmemo_2009_209 the settlement agreement between petitioner and the texas health and human services commission does not allocate petitioner’s proceeds to a claim of personal physical injury or physical sickness the agreement does not specify any particular claim motivating the settlement it therefore fails to allocate between claims that qualify and claims that do not qualify under sec_104 petitioner argues that the texas department of human services the texas health and human services commission and the texas attorney general’s office were well aware of her physical injuries however petitioner has failed to present objective and credible_evidence that the texas health and human services commission intended that any part of petitioner’s settlement proceeds be allocated to her medical_expenses and therefore has not shifted the burden_of_proof to respondent under sec_7491 in any event the preponderance_of_the_evidence is that the settlement was unallocated among multiple claims many of which were not for physical injuries or physical sickness we must conclude on the evidence that the settlement proceeds are includable in petitioner’s income for the accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite respondent has satisfied the burden of production by showing that there is a substantial_understatement because the amount of the understatement dollar_figure exceeds percent of the tax required to be shown on the return and is greater than dollar_figure the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs petitioner has convinced us that she acted with reasonable_cause and in good_faith petitioner has no experience or education in tax law she relied upon the advice of villalobos who told her that the settlement would not be taxable although villalobos does not have tax experience he is a personal injury attorney and it is reasonable for petitioner to assume that he would be familiar with the federal_income_tax consequences of personal injury settlements see stadnyk v commissioner supra furthermore petitioner believed that the settlement was to compensate her for her physical injuries this belief was reinforced by the numerous medical_expenses petitioner incurred we find that petitioner’s mistaken belief that the settlement proceeds were compensation_for physical injuries was reasonable in the light of the circumstances petitioner acted reasonably and in good_faith when she told her return preparer that the settlement proceeds were paid on account of physical injury see shelton v commissioner tcmemo_2009_116 pettit v commissioner tcmemo_2008_87 we therefore conclude that petitioner has demonstrated reasonable_cause for failing to report the settlement proceeds as income and that she acted in good_faith she is therefore not liable for the accuracy-related_penalty in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit for the reasons explained above decision will be entered under rule
